Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s response filed 19 Jul. 2022 has been entered.
Applicant’s arguments filed 19 Jul. 2022 have been fully considered, but they were not persuasive.
Applicant argues that the Office Action mailed 19 Apr. 2022 did not provide a reasonable basis for why one of ordinary skill in the art would be motivated to replace the ionizing radiation curable resin composition in the first conductive layer 11 of Tsunekawa with the actinic radiation curable composition of Baumgart. 
However, as recited by the applicant’s in their remarks, Baumgart describes his curable composition as having the highest optical quality, being weather resistant, not yellowing, and not exhibiting film cracking or delamination.  It is the examiner’s position that these advantages would motivate one of ordinary skill in the art to use Baumgart’s composition in the laminate of Tsunekawa.
As evidence provided by Wang et al. (“Synthesis and characterization of optically clear pressure-sensitive adhesive,” Mat.Trans., Vol. 56, pp. 895-898, published 2015, hereinafter Wang), optically clear pressure-sensitive adhesives are used to adhere optical films to optical elements (page 895, 1st column, 3rd paragraph).  Therefore, the clarity of layers is an important attribute for optical films and adhesives.
As evidence provided by Bahadur et al. (“Direct dry film optical bonding: A low-cost, robust, and scalable display lamination technology,” J.Soc.Info Displ., 19/11, pp 732-740, published 2011, hereinafter Bahadur), delamination can lead to yellowing of an optical display (page 737, 2nd column, 4.2.1 Thermal loading and cycling section, 1st paragraph and Figure 8).  Therefore, delamination and yellowing are issues in display laminates.
Applicant argues Baumgart does not list optical displays as an application for his composition. 
However, Baumgart teaches the use of his composition for coating, and Tsunekawa teaches his conductive layers have thicknesses of 0.1 to 10 [Symbol font/0x6D]m (paragraph 0121).  It is the examiner’s position that this thickness range overlaps with the thicknesses of typical coatings.
Applicant implies that there is a difference between the “ionization radiation curable” polymerization mechanism of Tsunekawa’s layer and the “actinic radiation curable” polymerization mechanism of Baumgart’s composition. 
However, it is the examiner’s position that the mechanism to produce polymerization of the monomers is largely controlled by the type of polymerization initiator used (Baumgart, paragraph 0121).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787